Citation Nr: 1536128	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-32 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for a lumbar strain.  

3.  Entitlement to a rating in excess of 10 percent for post-operative scars of bilateral inguinal hernia repair.  

4.  Entitlement to a rating in excess of 10 percent for a right inguinal hernia.  

5.  Entitlement to a rating in excess of 10 percent for a left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to May 2004, December 2005 to November 2006, and May 2008 to June 2009.  In April 2015, he testified at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

During the pendency of this appeal additional evidence was received by VA which has not yet been considered by the agency of original jurisdiction (AOJ).  The substantive appeals in this case were received after February 2, 2013; thus, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), is applicable.  

This change provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Accordingly, the Board may consider this evidence in the first instance. 

The issue of an increased rating for a lumbosacral spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  PTSD is manifested by subjective complaints of avoidance of stimuli, nightmares, and sleep impairment; objective findings include an ability to maintain a relationship with his family, to be well groomed and oriented, with judgment, insight, and thought processes within normal limits; impaired impulse control, difficulty in adapting to stressful circumstances, or near-continuous panic or depression or other similar symptoms have not been shown.  

2.  Bilateral post-operative inguinal hernia repair scars are 5 cm each in length, stable, and result in no underlying limitation of motion or other impairment of the affect region of the body.  

3.  The Veteran has not experience recurrence of a right or left inguinal hernia following service separation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The criteria for a rating in excess of 10 percent for bilateral post-operative inguinal hernia scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.118, DC 7804 (2014).

3.  The criteria for a compensable rating for post-operative residuals of a bilateral inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.114, DC 7338 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD

The Veteran has been assigned a 50 percent initial rating for PTSD.  PTSD is rated under DC 9411, which provides higher ratings as follows:

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  

Pursuant to his claim, the Veteran was afforded VA examinations in October 2010 and November 2013.  He has also been afforded regular outpatient treatment by VA, and clinical records of that treatment have been obtained and reviewed by the Board.  

On VA examination in October 2010, the Veteran reported intrusive thoughts of his combat experiences, sleeping problems with nightmares, extreme hypervigilance, and some degree of isolation.  He reported mood swings during which he would avoid people and then become angry and irritable.  He was dressed and groomed appropriately, motor activity was calm, and speech was normal.  There was no evidence of perception impairment or thought disorder, and thought content was appropriate.  He denied active suicidal or homicidal ideation or plans.  He was fully oriented.   Memory, concentration, abstract reasoning, judgment, and impulse control were intact.  He reported that his relationship with his wife was generally adequate, with some conflict due to his anger issues.  

The VA examiner assessed chronic PTSD of moderate severity.  A Global Assessment of Functioning (GAF) score assigned was 60, with GAF scores between 54-61 in the past year.  The GAF is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., temporarily falling behind in schoolwork).  See American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) (4th Ed.).  The VA examiner found the Veteran competent to manage his financial affairs.  

Likewise, on VA examination in November 2013, the Veteran again reported nightmares, flashbacks, intrusive thoughts, avoidance of stimuli, and social isolation.  Other reported symptoms also included poor sleep patterns, heightened anger and irritability, poor concentration, survivor guilt, and a depressed mood.  On objective evaluation, he was alert and fully-oriented, with clear thought content and speech.  He denied any suicidal or homicidal thoughts or plans.  

He remained married to his wife of several years, and was attending school.  He also worked part-time.  He denied any legal difficulties or substance abuse problems.  No thought disorders were evident, and insight, judgment, memory, and fund of knowledge were all good.  Prior diagnoses of PTSD were confirmed.  The Veteran was considered competent.  

After considering the totality of the record, the Board finds the evidence does not establish that the Veteran experienced occupational and social impairment in most areas, the criteria associated with a higher 70 percent rating, at any point during the period on appeal.  The evidence does not demonstrate that he experienced suicidal ideation, illogical speech, or neglect of personal hygiene at any point during the period on appeal.  Instead, he was consistently noted to be well-groomed, fully oriented, and without suicidal or homicidal thoughts or plans.  The evidence does not include any suggestion of impaired impulse control, difficulty in adapting to stressful circumstances, or near-continuous panic or depression affecting the ability to function independently.  He has denied any sort of substance abuse and has no legal difficulties related to his PTSD.  

Similarly, the Veteran is in a stable marriage with a young child, and has engaged in both part-time work and post-graduate studies since service separation.  Thus, he does not have an inability to establish or maintain social and work relationships.

Accordingly, the evidence, including the Veteran's lay statements, 2015 hearing testimony, and medical treatment records do not establish that he experiences symptoms like or similar to those associated with a higher 70 percent rating at any point during the period on appeal, and a rating in excess of 50 percent is not warranted.  Therefore, an initial rating in excess of 50 percent for PTSD is denied.  Entitlement to an extraschedular rating will be considered below.  

Residual Scarring of Bilateral Inguinal Hernia

The Veteran seeks an increased rating for his post-operative scars following bilateral inguinal hernia repair.  The right and left scars were previously rated as separate entities but subsequently evaluated as a single disability.  

DC 7801 provides that scars other than on the head, face, or neck, that are deep or cause limited motion warrant a 10 percent evaluation for an area or areas exceeding 6 sq. in. (39 sq. cm.) and a 20 percent evaluation for an area or areas exceeding 12 sq. in. (77 sq. cm.).  Note (1) indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined.  Note (2) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801.

Under DC 7804 one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  

DC 7805 provides that other scars (including linear scars) and other effects of scars are evaluated under DCs 7800, 7801, 7802, and 7804 and any disabling effects not considered in a rating provided under DCs 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.  

In evaluating the Veteran's bilateral post-operative scars, all evidence of record has been considered, to include the October 2010, November 2013, and March 2015 VA examination reports, as well as all VA outpatient treatment records.  

Based upon the evidence of record, the Board finds the Veteran's service-connected bilateral inguinal hernia scars are manifested by no more than painful superficial scarring.  It is significant to note that the Veteran is separately rated for his bilateral inguinal hernias, status post-surgical repair.  Within the record, there is no evidence that these scars are unstable or cause any limitation of motion.  These scars are not deep and do not exceed 77 sq. cm; according to the various examination reports, these scars are only 5cm each in length, stable, and aside from pain, result in no other symptomatology.  

There is no indication that higher alternative or separate ratings are warranted under other diagnostic code criteria.  No exceptional or unusual disability is shown.  Therefore, an initial rating in excess of 10 percent for bilateral post-operative inguinal hernia scars is not warranted.    

Bilateral Inguinal Hernias

The Veteran's bilateral inguinal hernias, status post-surgical repair are rated as noncompensable under 38 C.F.R. § 4.114, DC 7338.  Under this DC, a small inguinal hernia, reducible, or without true hernia protrusion, is rated as 0 percent disabling.  A 0 percent rating also is assigned if it is not operated, but remediable.  A postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt, is rated as 10-percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible, is rated as 30-percent disabling.  

Whereas a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60-percent disabling.  A Note to this DC provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114, DC 7338.  

In his written statements and hearing testimony, the Veteran has reported pain bilaterally at the sites of his hernia repairs.  According to the October 2010 and November 2013 VA examination reports, as well as the VA outpatient treatment records, he has not exhibited recurrence of an inguinal hernia on the right or left since the surgical repairs in service.  On VA examination in October 2010, the examiner found no evidence of recurrence.  Likewise, on VA examination in November 2013, he was again without any evidence of an inguinal hernia on physical evaluation, although his complaints were noted.  A March 2014 VA ultrasound was also negative for recurrence of either hernia.  For this reason, compensable ratings for bilateral inguinal hernias are not warranted.  

The Board acknowledges the Veteran's complaints of recurrence of groin pain at the site of his bilateral hernia repairs; however, pain as a symptom has already been considered in the award of a compensable rating for his surgical scars, as noted above, and evaluation of the same symptomatology under different diagnostic codes is forbidden.  See 38 C.F.R. § 4.14.  As no other symptomatology is demonstrated by the post-operative residuals of his bilateral inguinal hernia repairs, a compensable rating for this disability is not warranted.    

Extraschedular Ratings

With respect to the increased rating claims, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of referral for an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain, increased anger and irritability, and a depressed mood, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as anger, depressed mood, and intrusive thought content (PTSD), pain and impairment of the underlying part of the body (scars) and pain and recurrence of any hernias (bilateral inguinal hernia).  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his various service-connected disabilities (PTSD, scars, and inguinal hernias) are more severe than reflected by the assigned ratings.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in October 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  A follow-up letter was provided in August 2010.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a rating, as well as notice of the type of evidence necessary to establish an effective date in the same letter and the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, because these increased rating appeals arises from the timely disagreement with the rating assigned following various grants of service connection, no additional notice is required regarding this downstream element of the service connection claim.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The service treatment records, VA medical records, and any identified private medical records have all been obtained.  He was afforded several VA medical examinations for the disability on appeal, most recently in November 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Board is not otherwise aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


ORDER

A rating in excess of 50 percent for PTSD is denied.  

A rating in excess of 10 percent for post-operative bilateral inguinal hernia scars is denied.  

A compensable rating for post-operative residuals of a right inguinal hernia repair is denied.  

A compensable rating for post-operative residuals of a left inguinal hernia repair is denied.  


REMAND

The Veteran has been granted a 10 percent initial rating for a lumbosacral strain.  At his April 2015 personal hearing, he reported an increase in the severity of this disability.  Review of the file indicates the thoracolumbar spine disability was last afforded VA examination in October 2010, nearly five years ago.  While he was afforded additional VA examinations in November 2013, these were for other unrelated disabilities, and not of the lumbosacral spine.  Since he has reported an increase in the severity of his symptomatology since that time, remand for a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA clinical records from the NY Harbor Healthcare System, particularly the Manhattan Campus.

2.  Schedule the Veteran for an examination to assess the current nature and severity of the service-connected lumbosacral spine disability, to include any associated neurological impairment that may be present.  

All relevant documents should be made available to and reviewed by the examiner in assessing the disability at issue.  The examiner must confirm that the record was reviewed in the examination report.  Clinical findings must include range-of-motion findings and any associated neurological impairment that may be present.  The examiner must also note the presence and frequency of any incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician) resulting from the service-connected back disability.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


